IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                        NOS. WR-82,265-01 and WR-82,265-02



                            In re TYRONE ALLEN, Relator



 ON MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF MANDAMUS
  AND MOTION FOR TEMPORARY STAY IN PROCEEDINGS FROM THE
 FIFTH COURT OF APPEALS CAUSE NOS. 05-14-01167-CV AND 05-14-01168-
          CV, AND THE 292 ND JUDICIAL DISTRICT COURT
             CAUSE NOS. F13-00257-V AND F13-54696-V
                       DALLAS COUNTY

       Per curiam. K EASLER, J., would deny leave to file.

                                        ORDER

       We have before us a motion for leave to file an application for a writ of mandamus,

an application for a writ of mandamus, and a motion for a temporary stay in the proceedings

below. The motion for a temporary stay is granted and these cases are ordered filed and set.

Until further order of this Court, the Fifth Court of Appeals is ordered to stay the issuance

of a writ of mandamus and its order granting mandamus relief in the underlying causes, and
                                                                                     Allen - 2

the trial court is ordered to stay any proceedings involving the determination of intellectual

disability.

       IT IS SO ORDERED THIS THE 30 th DAY OF OCTOBER, 2014.

Do Not Publish